DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                     MONTAVIOUS J. SANDERS,
                           Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D22-0421

                              [May 19, 2022]

   Appeal from order denying rule 3.850 motion in the Circuit Court for
the Nineteenth Judicial Circuit, St. Lucie County; Lawrence Mirman,
Judge; L.T. Case No. 562018CF002976.

  Montavious J. Sanders, Crawfordville, pro se.

  No appearance for appellee.

PER CURIAM.

  Affirmed.

GROSS, CIKLIN and GERBER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.